Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.          With respect to applicant’s remarks regarding rejected/objected claims on page 6, the examiner respectfully disagrees.  
3.             The amended/new claims 1, 11, 12, 13, are directed to an exhaust gas analyzer or an exhaust gas analyzing method.  The claims have two calculating mathematic limitations (CO2 and O2). Therefore, the claims are directed to the abstract idea/law of nature which is the mathematic operation of generating CO2 and O2. 
4.            Further, the claims include infrared light source and photo detector, which seem to be routine data gathering necessary for the abstract math limitations.  Therefore, the claims do not disclose practical application limitation.  
5.	Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 101
6.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



7.          Claims 1, 11, 12, 13, rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the followings:
8.         The amended/new claims 1, 11, 12, 13, are directed to an exhaust gas analyzer or an exhaust gas analyzing method.  The claims have two calculating mathematic limitations (CO2 and O2). Therefore, the claims are directed to the abstract idea which is the mathematic operation of generating CO2 and O2. 
             Further, the claims include infrared light source and photo detector, which seem to be routine data gathering necessary for the abstract math limitations.  Therefore, the claims do not disclose practical application limitation.  
9.        The claims fail to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claims as a whole integrates the mathematic formula into a practical application.
10.        Claims 6 and 7 are seem to recite additional elements such as “a catalyst disposed in an exhaust pipe connecting to the internal combustion engine so as to analyze exhaust gas after passing through the catalyst, wherein the O2 concentration calculation part calculates an O2 concentration in the exhaust gas by using a value indicating an oxygen desorption amount or oxygen absorption amount by the catalyst in addition to the fuel combustion reaction equation and the EGR rate or a value related to the EGR rate, and wherein the O2 concentration calculation part calculates an O2 concentration in the exhaust gas by using a conversion coefficient obtained from a ratio of an O2 coefficient and a CO2 coefficient in the fuel combustion reaction equation, an EGR correction coefficient obtained from the EGR rate or a value related to the EGR rate, a catalyst correction coefficient obtained from a value indicating an oxygen desorption amount or oxygen absorption amount by the catalyst, and a CO2 concentration variation calculated by the CO2 concentration calculation part”.  Thus, claims 6 and 7 are also ineligible under this step.
11.               Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.  In the other words, independent claims 1, 11, 12, 13, need to be amended to include the limitations of claims 6 and 7 in order to overcome the 35 USC §101 issue.

Claim Rejections - 35 USC § 103
12.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

14.          Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (U.S. Pub. No. 2014/0338540) in view of Nishida et al. (U.S. Pat. No. 4,727,849). Hereafter “Yoshimura”, “Nishida”.
            Regarding Claim(s) 12, Yoshimura teaches
            an infrared light source to irradiate infrared light to the exhaust gas, ([0033]; Figure 2, infrared light source 6);
           a photodetector to detect infrared light after passing through the exhaust gas, ([0033]; Figure 2, detectors 81, 82);
           a carbon dioxide CO2 concentration calculation part to calculate a CO2 concentration in the exhaust gas on a basis of a detection signal obtained by the photodetector, ([0033], Figure, concentration calculation part 9);
         Yoshimura also teaches a CO2 concentration calculated by the CO2 concentration calculation part, ([0027, 0030, 0036, 0051-0053, 0056]).
           However, Yoshimura does not teach an O2 concentration calculation part to calculate an O2 concentration in the exhaust gas from pretrained data generated by machine learning using training data comprising a CO2 concentration and an O2 concentration in the exhaust gas, and from a CO2 concentration calculated by the CO2 concentration calculation part.  Nishida teaches an O2 concentration calculation part to calculate an O2 concentration in the exhaust gas from the CO2 concentration, (column 2, lines 33-47; Columns 3, 4, 5, 6; Figure 5a-b) by using a fuel combustion reaction equation and an EGR rate in an exhaust gas recirculation system or a value related to the EGR rate, (column 2, lines 60-68; Columns, 3, 4, 5, 6; Figures 2-4), this is not different from to calculate an O2 concentration in the exhaust gas from pretrained data generated by machine learning using training data comprising a CO2 concentration and an O2 concentration in the exhaust gas.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Yoshimura by calculating an O2 concentration in the exhaust gas from the CO2 concentration by pretraining data generated by machine learning using training data comprising a CO2 concentration and an O2 concentration in the exhaust gas in order to implement an exhaust gas recirculation control system efficiently, (abstract). 

Allowable Subject Matter
15.          Claim 1, 11, 12, 13, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and art rejection, set forth in this Office action. (Please see suggested amendment in paragraphs 10 and 11).

Conclusion 
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
August 17, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877